Judgment and order unanimously reversed upon the law, with costs to defendant, and complaint dismissed, with costs. The evidence failed to show any condition of the stairway which could have been found to be the result of anything but the ordinary method of washing a stairway. The dividing line did not create two separate stairways. Plaintiff’s evidence shows that the work of cleaning was going on at the time she started to go down. (Samuels v. Terry Holding Co., Inc., 227 App. Div. 68; Curtiss v. Lehigh Valley R. R. Co., 233 N. Y. 554; Abbott v. Richmond County Country Club, 211 App. Div. 231; affd., 240 N. Y. 693.) No opinion.
All concur. Present — MacCrate, Lewis and Smith, JJ.